Mr. Justice Waterman delivered the opinion of the court. That appellee purchased the saloon and fixtures in good faith and paid a fair price, $4,000, for the same, most of which went in payment of executions then a lien upon the property and that every dollar was applied in satisfaction of saloon debts, is unquestioned. That appellee took possession and carried on the business for a year, giving personal attention to the business and remaining at the saloon the greater portion of the time, was clearly shown. That any creditor was in any way deceived, or parted with anything under the belief that Osgood or Early had any interest in the property or business after the sale to appellee is not claimed. The possession of appellee after his purchase was such that any one who inquired would have learned that he was the owner. True, there was no change of signs or name, the place continuing to be called the “ St. Cloud,” a name which did not indicate any particular person as the owner, and therefore one which there was no necessity for a change of. Mor did Early, after he made a bill of sale to Dreifuss, retain any interest in the saloon. Whether Dreifuss paid him anything, or did ought other than to assume the saloon liabilities of Early, is immaterial. All parties thereafter treated the place and property as that of Osgood, and he, to obtain money with which to discharge his and Early’s liabilities, sold to appellee. The retention of Osgood, as an employe and the payment to him of a salary of $40 per week, were under and consistent with appellee’s ownership. Mo one was misled or injured thereby. The possession and conduct of appellee were all that the law requires to indicate his purchase and ownership. Read v. Wilson, 22 Ill. 377; Bass v. Pease, 79 Ill. App. 308; McCord v. Gilbert, 64 Ill. App. 233; Gallick v. Bordeaux, 56 Pac. Rep. 961. We find no error in the giving or refusing of instructions or in the admission or rejection of evidence warranting a reversal of the judgment of the court below and it is affirmed.